In the

United States Court of Appeals
               For the Seventh Circuit

Nos. 07-3964, 07-4060 & 08-1141

U NITED S TATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

S AUL G ARCIA, D USTIN D ECKER,
and P AULA A LVAREZ,
                                            Defendants-Appellants.


            Appeals from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
             No. 07 CR 0012—John Daniel Tinder, Judge.



   A RGUED F EBRUARY 26, 2009—D ECIDED S EPTEMBER 1, 2009




 Before B AUER, K ANNE, and SYKES, Circuit Judges.
  K ANNE, Circuit Judge. Paula Alvarez, Dustin Decker,
and Saul Garcia were part of a widespread drug con-
spiracy that stretched from Chicago to Indianapolis. On
June 20, 2007, a grand jury returned a four-count
second superseding indictment charging twenty-one
individuals with a variety of crimes, including conspiracy
to distribute in excess of 500 grams of methamphetamine.
2                          Nos. 07-3964, 07-4060 & 08-1141

See 21 U.S.C. §§ 841(a)(1), 846. A jury found both Alvarez
and Garcia guilty of participating in the conspiracy;
Decker pled guilty. We consolidated the defendants’
cases for appeal.
  Because the defendants each played a different role in
the conspiracy, we will analyze their arguments sepa-
rately. Alvarez’s arguments represent the bulk of
this appeal, and she challenges both her conviction and
her sentence; Decker challenges only his sentence; and
Garcia’s counsel filed an Anders brief in support of a
motion to withdraw. In the end, we find no error
below and affirm Alvarez’s conviction and the sentences
of both Alvarez and Decker. We also grant Garcia’s coun-
sel’s motion to withdraw, and we dismiss Garcia’s appeal.


        I. A NALYSIS OF P AULA A LVAREZ’S A PPEAL
  Paula Alvarez is a forty-four-year-old woman who lived
just outside of Chicago in Whiting, Indiana. In late 2006,
Alvarez, upset over the recent separation from her hus-
band, Efrain, turned for support to two of Efrain’s
friends: Jorge Baltista1 and his wife, Hilda Hernandez.
Baltista and Hernandez had recently moved from
Chicago to Indianapolis, and Baltista suggested that
Alvarez visit their family. Alvarez agreed and made the
three-hour drive on December 26, 2006.



1
  “Jorge Baltista” was an alias for Alvarez’s co-conspirator
Eloy Hernandez. Both Alvarez and the government refer to
this person as Baltista, and we will do the same.
Nos. 07-3964, 07-4060 & 08-1141                           3

  Lo and behold, Baltista was a methamphetamine distrib-
utor and had plans for Alvarez apart from assisting her
emotional recovery. Witnesses testified that in the three
weeks following her first visit to Indianapolis, Alvarez
transported drug proceeds and/or methamphetamine on
at least three occasions. Alvarez professed ignorance of
Baltista’s activities and now suggests that she was a
vulnerable, desperate victim of manipulation.
  At trial, the government presented numerous wit-
nesses to narrate a series of events that transpired between
late 2006 and mid-January 2007. Within a month after
moving to Indianapolis during summer 2006, Baltista
began supplying a man named Eden Soto with around
five pounds of methamphetamine approximately twice
per week. Soto then distributed the drugs to local
dealers, many of whom were also defendants in this case.
Baltista’s methamphetamine source was a man from
Whiting named Luis Javier Villa-Alvarado, known to
conspirators as “Lupillo.” Lupillo fronted the drugs to
Baltista, expecting to be repaid from their resale, and
Baltista and other individuals transported the drugs and
proceeds to and from Whiting.
  Alvarez entered the scene when she first arrived in
Indianapolis on December 26, 2006. Baltista testified that
he informed Alvarez soon thereafter that he was a drug
dealer. Hernandez testified that she and Alvarez dis-
cussed Baltista’s drug business around this time as well.
Within days, Alvarez began helping Baltista transport
drug proceeds to Whiting, although she claims that she
did so unknowingly. The evidence revealed three
events that formed the basis of Alvarez’s conviction.
4                          Nos. 07-3964, 07-4060 & 08-1141

  On December 28, just two days after arriving at Baltista’s
apartment, Alvarez agreed to travel back to Whiting.
Baltista testified that he gave Alvarez approximately
$45,000 in a box wrapped like a Christmas gift. He
claimed that Alvarez knew the package contained money
for drugs, but she did not know what type. Hernandez
testified that Alvarez saw the cash before the box was
wrapped and agreed to transport it, although she
recalled the sum to be only $20,000. Alvarez told
Hernandez that she was unafraid of getting caught
because women are less suspicious than men and less
likely to be pulled over by police.
  At trial, the government introduced recorded telephone
conversations between Baltista and Lupillo related to
Alvarez’s December 28 trip. Baltista told Lupillo on
December 26 that he would send money with Alvarez. The
next day, he informed Lupillo that she had not yet left.
Lupillo stressed that the payment was urgent, and
Baltista agreed to send Alvarez the following day. Alvarez
made the trip as planned.
  Alvarez’s next delivery occurred approximately two
weeks later, this time accompanied by Hernandez. On
January 10, 2007, Hernandez told Baltista over the tele-
phone that she had just counted $19,460 in drug proceeds.
Later that day, Hernandez watched Baltista give this
money to Alvarez, who placed it in a clothes bag in her
trunk, with instructions to take it to Lupillo. The two
women drove to Lupillo’s house in Whiting on January 11,
where Alvarez hand-delivered the money to Lupillo’s
girlfriend. Lupillo returned home while the three women
Nos. 07-3964, 07-4060 & 08-1141                          5

were there and asked his girlfriend if Alvarez had deliv-
ered the money. Satisfied, Lupillo left. Alvarez drove
Hernandez to Chicago to meet with her probation
officer before they returned to Indianapolis.
  The day after their return, Hernandez learned from
Baltista that authorities had arrested Baltista’s main
courier, a man nicknamed “Angel.” 2 Hernandez told
Alvarez that someone had been arrested while going to
pick up drugs at Lupillo’s house, and Hernandez was
scared to remain in the Indianapolis apartment. Alvarez
took Hernandez and her two children back to Whiting
for three or four days, after which both women again
returned to Indianapolis.
  Alvarez made her final trip on January 18. That morning,
Baltista, knowing that Alvarez was planning to return
home, asked her for a ride to Chicago. Baltista testified
that he told Alvarez that the purpose of the trip was to
pick up drugs, although he did not say what kind.
Their first stop was a restaurant in Indianapolis, where
they met Eden Soto, his wife Kristi, and a man nick-
named “Enano.” 3 Alvarez claims that she waited in her
car while the group met inside.
  Baltista returned to Alvarez’s car and falsely introduced
Enano, whom Alvarez had never met, as his son. Baltista
then instructed Alvarez to drive Enano to her home in
Whiting and wait there; Alvarez and Enano did as told.



2
    Angel’s real name was Luis Alberto-Gonzalez.
3
    Enano’s real name was Jose Hernandez-Perez.
6                          Nos. 07-3964, 07-4060 & 08-1141

According to Enano, they did not talk much during the
drive, but Alvarez told him that if they were pulled over,
she would claim to be his mother and say that they
were going to Chicago. Baltista and a woman named
Ericia Warner left Indianapolis for Chicago in a dif-
ferent vehicle approximately two hours later.
  After Alvarez and Enano had waited approximately
three hours at her house in Whiting, Baltista called
and asked them to meet at a restaurant in Chicago.
Alvarez, Enano, Baltista, and Warner had dinner at the
restaurant, then traveled in the same two cars to a gas
station. Alvarez got out of her parked car, leaving the
keys in the ignition. While the foursome walked to a
nearby store, Baltista’s drug source, Lupillo, drove away
in Alvarez’s car. The group shopped until Lupillo
returned approximately thirty minutes later. According
to Enano, Alvarez asked Lupillo where he put the
“stuff”—which Enano interpreted to mean drugs—and
Lupillo stated that it was in the trunk. Baltista testified
that Lupillo later informed him that he had placed meth-
amphetamine in Alvarez’s car.
  Despite Alvarez’s original intention to return home
to Whiting after dinner, she took Enano to an apartment
in Indianapolis, as Baltista instructed. Once there,
Enano removed approximately five pounds of metham-
phetamine from the trunk and went inside. He testified
that he and Eden Soto later divided and distributed the
drugs to other members of the conspiracy. Alvarez re-
turned to an apartment where Hernandez was staying
and told her that she had just returned from Chicago
Nos. 07-3964, 07-4060 & 08-1141                          7

and dropped off a man who removed “some kind of
drugs” from her trunk. The DEA arrested Alvarez one
hour later.
   At trial, Alvarez presented a much different story,
claiming to be unaware of the surrounding drug conspir-
acy. She denied ever going to Whiting on December 28.
She admitted making the trip to Chicago with Hernandez
on January 11, but she denied assisting in any money
exchange. The government cross-examined Alvarez
about her lack of curiosity regarding the alleged events,
particularly her last trip to Chicago. Alvarez acknowl-
edged that she did not question why she was transporting
Enano, even though it was Baltista who originally
needed a ride. She did not wonder how Baltista was going
to get to and from Chicago without her. She did not
believe that Enano was Baltista’s son, but in the more
than six hours that she spent alone with him, she never
asked him who he was or why he was going to Chicago.
She never inquired about Warner, whom she had never
met, nor did she ask why she was directed to the gas
station in Chicago. She even stated that she did not think
it was unusual to leave her keys in the ignition while
a stranger drove away in her car.
  A jury, unpersuaded by Alvarez’s denials, found her
guilty of conspiracy to distribute methamphetamine.
The probation office prepared a pre-sentence investiga-
tion report (PSR), which stated that Alvarez had neither an
aggravating nor mitigating role in the offense but recom-
mended a two-level enhancement for obstructing justice.
The PSR established her total offense level at forty and
8                           Nos. 07-3964, 07-4060 & 08-1141

her criminal history category at I, resulting in a recom-
mended Guidelines range of 292 to 365 months’ imprison-
ment. Alvarez objected to the PSR’s calculations.
   The district court held a sentencing hearing on
January 4, 2008, and found that Alvarez’s base offense
level was thirty-eight. The court deviated from the PSR
after finding that Alvarez played only a minor role in
the conspiracy, setting her base offense level at thirty-
four.4 After reducing this level by two for her minor role,
the court found that Alvarez committed perjury and
imposed a two-level enhancement for obstructing jus-
tice. The court thus applied a total offense level of thirty-
four and a criminal history category I, resulting in
a Guidelines range of 151 to 188 months’ imprisonment.
The court sentenced her to 168 months in jail. Alvarez
filed her notice of appeal on January 7.
  A theme permeating Alvarez’s challenges is that she
was merely an ignorant and unwitting subject who was
manipulated by Baltista and his cohorts. She claims to
have been unaware that Baltista was trafficking in con-
trolled substances and had no idea that she played a role
in the enterprise. Although Alvarez’s personal circum-



4
  According to § 2D1.1(a)(3) of the United States Sentencing
Guidelines Manual (U.S.S.G.), if a defendant receives an
adjustment for a mitigating role and her base offense level is
thirty-eight, the court is to reduce the base offense level by
four levels. The defendant then receives a two-level reduction
to her base offense level if she played only a minor role.
See U.S.S.G. § 3B1.2(b).
Nos. 07-3964, 07-4060 & 08-1141                              9

stances were unfortunate, we disagree with and ulti-
mately reject her arguments.


  A. Sufficiency of the Evidence
   Alvarez first claims that the government presented
insufficient evidence that she knew she was transporting
drugs. She faces an uphill battle. When reviewing
a challenge to the sufficiency of the evidence, we
examine that evidence in the light most favorable to the
government and will uphold the jury’s verdict so long
as “any rational trier of fact could have found the
essential elements of the crime beyond a reasonable
doubt.” United States v. Hicks, 368 F.3d 801, 804-05 (7th
Cir. 2004) (quotations omitted); see also United States v.
Moses, 513 F.3d 727, 733 (7th Cir. 2008). The defendant’s
“heavy” burden when challenging a conviction for insuf-
ficiency of the evidence is “nearly insurmountable.”
Moses, 513 F.3d at 733 (quotations omitted); see also
United States v. Melendez, 401 F.3d 851, 854 (7th Cir. 2005)
(“Sufficiency of the evidence challenges rarely succeed
because we owe great deference to the jury’s verdict.”).
   We must determine, then, whether the record contains
evidence from which a jury could have found that Alvarez
conspired to distribute narcotics. On this charge, the
government was required to prove that Alvarez
knowingly and intentionally joined an agreement with
at least one other person to distribute a controlled sub-
stance. See 21 U.S.C. §§ 841(a)(1), 846; see also United States
v. Longstreet, 567 F.3d 911, 918 (7th Cir. 2009). A conspiracy
10                         Nos. 07-3964, 07-4060 & 08-1141

under § 846 requires “ ‘substantial evidence that the
defendant knew of the illegal objective of the conspiracy
and agreed to participate.’ ” Longstreet, 567 F.3d at 918-
19 (quoting United States v. Rollins, 544 F.3d 820, 835
(7th Cir. 2008)). But drug type and quantity are not ele-
ments of conspiracy; to sustain a conviction, Alvarez
need not have known the specific drug as long as she
was aware that a controlled substance was involved. See
United States v. Gougis, 432 F.3d 735, 745 (7th Cir. 2005);
United States v. Carrera, 259 F.3d 818, 830 (7th Cir. 2001).
   Contrary to Alvarez’s assertions, the government pre-
sented plenty of evidence that she knew of the illegal
objective of this conspiracy. Baltista and his wife
Hernandez expressly stated that Alvarez knew of Baltista’s
drug business; both of them had discussed it with her.
Hernandez testified that Alvarez hand-delivered cash
proceeds to Lupillo’s girlfriend and said that she was not
afraid to get stopped by police. And then there was
Alvarez’s final trip to Chicago, which was suspicious to
say the least. Baltista testified that he informed her of
the trip’s singular purpose: to retrieve drugs. Her new
passenger, Enano, claimed that she created a cover story
in the event that the two of them were pulled over. She
left her keys in the ignition while Lupillo took her car,
and Hernandez and Enano both testified that Alvarez
knew she was returning to Indianapolis with illegal
drugs in her trunk. Enano overheard Alvarez ask Lupillo
if the “stuff” was in her car, and Alvarez purportedly told
Hernandez that she dropped off a man who removed
“some kind of drugs.” This is more than enough evidence
for a jury to conclude that Alvarez was guilty of the
charged conspiracy.
Nos. 07-3964, 07-4060 & 08-1141                             11

  In her brief, Alvarez often refers to the evidence as
“incredible” or “inconsistent,” and she notes that much of
the testimony regarding her knowledge of the drugs
came exclusively from her co-conspirators. She misap-
prehends our review on appeal. Our task is not to
evaluate the witnesses’ credibility or to resolve minor
discrepancies; that is exclusively the jury’s domain. See
Rollins, 544 F.3d at 835; United States v. Pagan, 196 F.3d
884, 889 (7th Cir. 1999) (“The extent to which [a wit-
ness’s] personal failings and motivations may have influ-
enced his testimony was for the jury to decide.”). Rather,
we must simply ensure that the government produced
evidence from which a jury could have found Alvarez
guilty, and we are satisfied that it did so.


  B. The District Court’s “Ostrich Instruction”
  Alvarez next attacks the district court’s “ostrich” or
“conscious-avoidance” jury instruction. The so-called
“ostrich instruction” informs the jury that a defendant
may not bury her head in the sand to actively avoid
the truth; the jury may therefore equate a defendant’s
deliberate avoidance of knowledge with actual knowl-
edge. United States v. Neville, 82 F.3d 750, 759 (7th Cir.
1996); United States v. Ramsey, 785 F.2d 184, 189 (7th Cir.
1986). “The purpose of the [ostrich] instruction ‘is to inform
the jury that a person may not escape criminal liability by
pleading ignorance if he knows or strongly suspects he is
involved in criminal dealings but deliberately avoids
learning more exact information about the nature or extent
of those dealings.’ ” United States v. Craig, 178 F.3d 891, 896
12                             Nos. 07-3964, 07-4060 & 08-1141

(7th Cir. 1999) (quoting United States v. Rodriguez, 929 F.2d
1224, 1227 (7th Cir. 1991)). Deliberate avoidance is not a
lesser standard than actual knowledge; it is simply another
way to prove such knowledge. United States v. Carani, 492
F.3d 867, 873 (7th Cir. 2007).
  Alvarez first challenges the form of the court’s instruc-
tion, claiming that it was not an accurate statement of the
law. Second, she argues that there was no evidentiary
basis for issuing the instruction to the jury. Neither argu-
ment prevails.


    1.   The court’s instruction was an accurate statement of the
         law.
  Alvarez first argues that the instruction was inaccurate
because the court did not inform the jury that she must
have been aware of a “high probability” that she was
trafficking illegal drugs. Although Alvarez argued
at trial that the evidence did not support giving the in-
struction, she did not object to its form, nor did she
suggest alternative language. We therefore review for
plain error.5 See United States v. Linwood, 142 F.3d 418, 422



5
  Had Alvarez properly objected to the form of the court’s
instruction, we would conduct de novo review. See United
States v. Olofson, 563 F.3d 652, 656 (7th Cir. 2009) (“Whether
jury instructions correctly state the law is a matter we review
de novo.”). But the standard of review in this case is
immaterial; we would uphold the court’s instruction under
de novo review as well.
Nos. 07-3964, 07-4060 & 08-1141                             13

(7th Cir. 1998) (“[N]ot just any objection will save an
issue for review—neither a general objection to the evi-
dence nor a specific objection on a ground other than the
one advanced on appeal is enough.”). Plain error review is
“exceedingly deferential” and targets “particularly egre-
gious errors.” Id. (quotations omitted). To warrant reversal,
the error must affect the defendant’s substantial rights.
United States v. Olano, 507 U.S. 725, 732 (1993).
  At the close of trial, the court gave the jury the following
instruction:
    As to [Alvarez], you are instructed that actual
    knowledge and deliberate avoidance of knowledge
    are the same thing. Thus, . . . you may infer knowl-
    edge from a combination of suspicion and indif-
    ference to the truth. That is, if you find that [she]
    had a strong suspicion that things were not what
    they seemed or that someone had withheld some
    important facts, yet shut [her] eyes for fear of what
    [she] would learn, you may conclude that [she]
    acted knowingly or with knowledge, as these
    terms are used in these instructions.
  We find no error in the district court’s ostrich instruc-
tion, which parallels instruction 4.06 of our pattern jury
instructions, as well as our seminal opinion authorizing
precisely this language. See Ramsey, 785 F.2d at 190-91.
We have repeatedly approved this instruction as an
accurate statement of the law regarding the deliberate
avoidance doctrine. See, e.g., Craig, 178 F.3d at 896; Neville,
82 F.3d at 760; United States v. Jackson, 33 F.3d 866, 874
(7th Cir. 1994); United States v. Paiz, 905 F.2d 1014, 1022
14                          Nos. 07-3964, 07-4060 & 08-1141

(7th Cir. 1990), abrogated on other grounds by Gozlon-Peretz
v. United States, 498 U.S. 395 (1991).
  Although Alvarez acknowledges our precedent, she
asks us to stray from it, citing cases from the Second
and Ninth Circuits suggesting that a proper instruction
should inform the jury that the defendant must have
been aware of a “high probability” of a fact’s existence
and deliberately avoided learning of it. See United States
v. Feroz, 848 F.2d 359, 360 (2d Cir. 1988) (per curiam);
United States v. Valle-Valdez, 554 F.2d 911, 913-14 (9th Cir.
1977). We decline to mandate such language in an
ostrich instruction and find no error by the district court.
Perhaps the words “high probability” would further
clarify the concept, but the court’s instruction here re-
quired the jury to find that Alvarez had a “strong suspi-
cion” of wrongdoing and “indifference to the truth,”
which, by definition, means ignoring something that one
knows or strongly suspects to be true. Alvarez has pro-
vided no reason to overturn our precedent approving
the use of the district court’s version of the ostrich in-
struction, which accurately informed the jury of the law.


  2. The evidence supported issuing the “ostrich instruction.”
  Alvarez also asserts that the evidence at trial did not
warrant issuing the ostrich instruction. We review this
issue for an abuse of discretion and view all evidence in
the light most favorable to the government. United States
v. Carrillo, 435 F.3d 767, 780 (7th Cir. 2006); Craig, 178
F.3d at 896.
Nos. 07-3964, 07-4060 & 08-1141                               15

  An ostrich instruction is appropriate where (1) a defen-
dant claims to lack guilty knowledge, i.e., knowledge of
her conduct’s illegality, and (2) the government presents
evidence from which a jury could conclude that the
defendant deliberately avoided the truth. Carrillo, 435
F.3d at 780; see also United States v. Inglese, 282 F.3d 528, 537
(7th Cir. 2002). It is undisputed that Alvarez claimed to
lack guilty knowledge, so the issue is whether the gov-
ernment presented sufficient evidence that she
remained deliberately ignorant.
  Evidence indicating deliberate indifference may consist
of “ ‘overt, physical acts as well as . . . purely psychological
avoidance, a cutting off of one’s normal curiosity by an
effort of will.’ ” Inglese, 282 F.3d at 537 (quoting Craig, 178
F.3d at 896). The instruction is warranted if the evidence
permits an inference that Alvarez must have forced
her suspicions aside and deliberately avoided confirming
that she was engaged in criminal activity. See Carani,
492 F.3d at 873. On the other hand, we do not infer knowl-
edge from mere negligence; the defendant’s avoidance
must be active. See United States v. Giovannetti, 919 F.2d
1223, 1228 (7th Cir. 1990). The instruction is therefore
inappropriate if the evidence permits only a “binary
choice,” i.e., one between actual knowledge or none at
all. Id. (citing United States v. Bigelow, 914 F.2d 966, 971
(7th Cir. 1990)).
  We have upheld the use of the ostrich instruction
many times where “a defendant transported under suspi-
cious circumstances packages containing drugs and
then claimed ignorance of the packages’ contents.”
16                         Nos. 07-3964, 07-4060 & 08-1141

United States v. Wilson, 134 F.3d 855, 868-69 (7th Cir.
1998) (collecting cases). We have also held that a
scenario in which a defendant admits her association
with a group but, despite circumstantial evidence to
the contrary, denies knowledge of its illegal activity is
“a paradigm case for use of the ‘ostrich’ instruction.” Paiz,
905 F.2d at 1022.
  As discussed above, the record is replete with evidence
from which the jury could have concluded that Alvarez
remained deliberately ignorant that she was involved in
drug trafficking. Most notable are the circumstances
surrounding Alvarez’s last trip to Chicago. Even
accepting Alvarez’s version of the events, which we
need not do, she willingly drove to a gas station in Chi-
cago, left her keys in the ignition, and watched a man
drive away with her car. When he returned thirty
minutes later, Alvarez, uncertain of where he went or
what he did, obeyed Baltista’s instructions and drove
the car and a stranger (Enano) back to Indianapolis. She
dropped Enano off at an unknown apartment, where
he removed a package from her trunk. We cannot think of
many circumstances that would sound more suspicious
than these; the government’s version of events was
even more incriminating.
  If the jury did not believe that Alvarez actually knew
that she transported drug money and controlled sub-
stances, it could have inferred from the testimony at
trial that she must have consciously and deliberately
avoided learning that fact. That is enough to support
the instruction, and the district court did not abuse its
discretion by issuing it.
Nos. 07-3964, 07-4060 & 08-1141                           17

  C. Sentencing Challenges
  Finally, Alvarez challenges her sentence. First, she argues
that the court should have considered her a minimal,
rather than minor, participant in the conspiracy. See
U.S.S.G. § 3B1.2. Second, she asserts that the district court
erred by enhancing her sentence for obstructing justice
after finding that she committed perjury. See id. § 3C1.1.
Third, she lobs a general attack at the district court’s
analysis of the factors in 18 U.S.C. § 3553(a) and the
reasonableness of her sentence. Each argument fails.


  1. Role in the Offense Reduction
  At sentencing, the district court found that Alvarez
was a minor participant in the charged conspiracy and
granted her a two-level reduction. See U.S.S.G. § 3B1.2(b).
Alvarez argues that she was only a minimal participant
and should have received a four-level reduction. See id.
§ 3B1.2(a). We review the district court’s finding of fact
on this issue for clear error. United States v. Gonzalez, 534
F.3d 613, 616 (7th Cir. 2008). We rarely reverse a court’s
denial of a defendant’s request for a reduction based on
her limited role in the offense, United States v. Mendoza,
457 F.3d 726, 729 (7th Cir. 2006), and we will do so only
when we are “left with a definite and firm conviction
that a mistake has been committed,” Gonzalez, 534 F.3d
at 616 (quotations omitted).
  A defendant must demonstrate by a preponderance of
the evidence that she is entitled to a minimal or minor
participant adjustment under U.S.S.G. § 3B1.2. United
18                          Nos. 07-3964, 07-4060 & 08-1141

States v. McKee, 389 F.3d 697, 700 (7th Cir. 2004). The
Sentencing Guidelines define a “minimal” participant as
one who is “plainly among the least culpable of those
involved in the conduct of a group.” U.S.S.G. § 3B1.2 cmt.
n.4. One sign of a minimal participant is a “lack of knowl-
edge or understanding of the scope and structure of the
enterprise and of the activities of others.” Id. The Sen-
tencing Commission expressly stated its intent “that the
downward adjustment for a minimal participant will be
used infrequently.” Id. A “minor” participant, on the
other hand, is one “who is less culpable than most other
participants, but whose role could not be described as
minimal.” Id. § 3B1.2 cmt. n.5.
  The district court did not err by considering Alvarez
to be a minor participant. A defendant who was an essen-
tial part of a conspiracy does not merit a role reduction
simply because other members of the conspiracy were
more involved. United States v. Gallardo, 497 F.3d 727,
741 (7th Cir. 2007). We have previously held that even
a minor role reduction need not apply to a defendant
who was close to the leaders of a conspiracy and handled
or transported drugs. See, e.g., United States v. Bautista, 532
F.3d 667, 674 (7th Cir. 2008) (affirming denial of reduced
role for a primarily silent compatriot of the conspiracy’s
leaders who once transported a pound of methamphet-
amine); Gallardo, 497 F.3d at 741 (noting that defendant
“handled large quantities of cash and drugs [and] executed
essential deliveries”); Mendoza, 457 F.3d at 729-30 (affirm-
ing denial of a minor role reduction based upon defen-
dant’s close relationship with the leader and role as a drug
courier); United States v. Rodriguez-Cardenas, 362 F.3d 958,
Nos. 07-3964, 07-4060 & 08-1141                         19

960 (7th Cir. 2004) (finding no clear error in denying a
minor role reduction for a defendant who delivered drugs
on two occasions); United States v. Osborne, 931 F.2d 1139,
1157-59 (7th Cir. 1991) (discussing the importance of
drug couriers, particularly those willing to undertake
illegal transit while remaining “studiously ignorant”
(quotations omitted)).
  This brief review of our jurisprudence suggests that
Alvarez was fortunate to receive any role reduction at all.
As we have mentioned several times now, witnesses
testified that she substantially assisted the conspiracy’s
drug trafficking activity. She was close to the drug net-
work’s leaders, who trusted her to transport drugs and
money on multiple occasions. The district court expressly
stated that Alvarez was “less culpable than most of the
other participants; but her role, given the number of trips
that she made and the trust . . . which was placed in
her, I cannot find that she is a minimal participant; but
she is a minor participant.” We can find no clear error in
this determination.


 2. Obstruction of Justice Enhancement
  Alvarez next argues that the district court erred in
imposing a two-level increase to her offense level for
obstructing justice. See U.S.S.G. § 3C1.1. In making its
finding that Alvarez obstructed justice, the district court
stated:
     Now, with respect to the question of obstruction
   of justice, it is beyond genuine dispute that her
20                           Nos. 07-3964, 07-4060 & 08-1141

     testimony was blatantly false during trial, directly
     contradicted by other credible witnesses who
     testified before the jury as well as the information
     contained on the wiretaps with respect to the
     different calls related to the trips that she took; and
     her testimony was just simply incredible as I
     observed it here in the courtroom, and her re-
     sponse to the questions on cross-examination
     revealed the false nature of it.
       As such, I would find that it was an obstruction
     of justice and an attempt to deceive the jury and
     mislead the jury as to this Defendant’s role in the
     activities; and so a 2-level upward adjustment is
     appropriate . . . .
Alvarez’s only argument against the enhancement is that
the district court “failed to provide any specific reason
or identify the subject matter of the testimony the
court found offensive.”
  Perjury can be an appropriate basis for an obstruction
enhancement under § 3C1.1, United States v. Ellis, 548
F.3d 539, 545 (7th Cir. 2008), but the district court must
not punish the defendant solely for exercising her right
to testify, see U.S.S.G. § 3C1.1 cmt. n.2; see also United
States v. Dunnigan, 507 U.S. 87, 96-97 (1993). The obstruc-
tion enhancement applies only “if a defendant ‘gives
false testimony concerning a material matter with the
willful intent to provide false testimony, rather than as
a result of confusion, mistake, or faulty memory.’ ”
United States v. Turner, 203 F.3d 1010, 1020 (7th Cir. 2000)
(quoting Dunnigan, 507 U.S. at 94); see also U.S.S.G. § 3C1.1
Nos. 07-3964, 07-4060 & 08-1141                            21

cmt. n.2. We review de novo whether the district court
made the findings of fact necessary to support an en-
hancement; so long as it made such findings, we review
the court’s underlying determination that perjury
actually occurred for clear error. Ellis, 548 F.3d at 544-45.
  Here, the district court made clear that it found all of
the elements of perjury to support an enhancement
under § 3C1.1: falsity, willfulness, and materiality. See
Ellis, 548 F.3d at 545; Turner, 203 F.3d at 1020. Alvarez
argues that the court did not specifically identify her
false statements, but we have previously held that “[w]e
will not find that the enhancement was unsupported
simply because the district court did not cite a specific
part of the record in its oral ruling.” Ellis, 548 F.3d at
546. Even so, the district court in this case referred to “the
trips that she took,” related wiretap evidence, and
Alvarez’s “role in the activities.” The evidence against
Alvarez was almost exclusively related to these trips, and
the district court did not err by applying the obstruction
enhancement.


  3. Reasonableness of the Sentence
  The remainder of Alvarez’s argument simply attacks
her sentence’s reasonableness and the court’s analysis of
the factors in 18 U.S.C. § 3553(a). But it is the sen-
tencing court’s role to impose a sentence after
addressing the appropriate factors, and we review the
sentence’s reasonableness only for an abuse of discretion.
Gall v. United States, 128 S. Ct. 586, 597 (2007). We may
presume that a sentence within a properly calculated
22                           Nos. 07-3964, 07-4060 & 08-1141

Guidelines range is reasonable, United States v. Miranda,
505 F.3d 785, 791 (7th Cir. 2007) (citing Rita v. United
States, 551 U.S. 338, 347 (2007)), and that is precisely the
case here. The district court properly applied the Guide-
lines, considered each of the § 3553(a) factors, and sen-
tenced Alvarez to 168 months’ imprisonment—well
within the range of 151 to 188 months. Nothing overcomes
the presumption of reasonableness, and we find no
abuse of discretion in the court’s sentence.
  We reject each of Alvarez’s arguments and uphold both
her conviction and her sentence. 6 We now turn to Decker’s
appeal.


        II. A NALYSIS OF D USTIN D ECKER’S A PPEAL
  Dustin Decker was a methamphetamine dealer in
Indianapolis who purchased some of the drugs that
Baltista and Eden Soto obtained from Lupillo. Decker
pled guilty to conspiracy to distribute, and possession
with intent to distribute, in excess of 500 grams of a


6
  Alvarez also claimed in her opening brief that no evidence
demonstrated she knew the conspiracy was trafficking in
methamphetamine rather than a less serious drug, and that
sentencing her accordingly violated her right to due process.
But a defendant may be convicted for conspiracy without
knowing the precise type of drug involved, see Carrera, 259
F.3d at 830, and inherent in a conviction is that a defendant
will also be sentenced. The jury found Alvarez guilty of conspir-
ing to distribute methamphetamine—there was no evidence
of any other drug—and the court did not err in its sentence.
Nos. 07-3964, 07-4060 & 08-1141                            23

mixture or substance containing a detectible amount of
methamphetamine. See 21 U.S.C. §§ 841(a)(1), 846.
  At Decker’s plea hearing, a federal agent testified that
authorities recovered two sizeable stashes of metham-
phetamine from Decker’s home. The agent also stated that
from approximately October 1, 2006, through January 22,
2007, Decker received weekly deliveries of around five
pounds of methamphetamine, which he intended to
resell for profit. Decker agreed with the factual basis for
his plea, except for the weekly drug quantity. He claimed
that he only received seven to eight pounds of metham-
phetamine during the entire conspiracy.
  The probation office prepared a PSR, which adopted the
government’s factual basis for Decker’s plea. The PSR
noted but dismissed Decker’s claim that he had only
distributed seven to eight pounds of methamphetamine
and fixed his base offense level at thirty-eight. Decker
accepted this base offense level in his Sentencing Memo-
randum, but he requested that the court grant a re-
duction based on his minor role. See U.S.S.G. § 3B1.2(b).
  At his sentencing hearing, the district court adopted
the PSR’s suggested base offense level of thirty-eight.
Decker’s counsel did not object to the recommended
drug quantity. The only argument Decker presented was
that he should receive a reduction for his minor role in the
conspiracy. In making this argument to the court, Decker’s
counsel stated:
    We aren’t arguing—and we understand well the
    law in the area with regard to conspiracies and that
    is that he could be tied to the total amount of the
24                         Nos. 07-3964, 07-4060 & 08-1141

     conspiracy. That’s not our argument. Actually,
     we’re using that as part of our argument as a
     minor participant.
  After imposing a two-level increase for possession of
a firearm and granting a three-level reduction for accep-
tance of responsibility, the district court set Decker’s
final offense level at thirty-seven. His criminal history
category was II, resulting in a Guidelines range of 235
to 293 months’ imprisonment. The district court sen-
tenced Decker to 235 months in prison, and Decker ap-
pealed.
  Decker claims that the district court miscalculated
his base offense level by holding him responsible for too
much methamphetamine. Before we may reach the
merits of Decker’s argument, we must consider whether
he waived or merely forfeited his challenge, a distinction
carrying great weight. Waiver is the intentional relinquish-
ment of a known right, and it precludes appellate
review altogether. United States v. Jaimes-Jaimes, 406 F.3d
845, 847 (7th Cir. 2005) (citing Olano, 507 U.S. at 733).
Forfeiture, on the other hand, is the failure to timely
assert a right, and we review a forfeited challenge for
plain error. Id.
  The line between waiver and forfeiture is often blurry.
We have noted that “[t]he touchstone of waiver is a
knowing and intentional decision” not to assert a right, id.
at 848, whereas forfeiture typically results from “an
accidental or negligent omission,” United States v. Cooper,
243 F.3d 411, 416 (7th Cir. 2001). The distinction is not
always easy to make, and the important concern is
Nos. 07-3964, 07-4060 & 08-1141                          25

whether a defendant chose, as a matter of strategy, not to
present an argument. See Jaimes-Jaimes, 406 F.3d at 848;
see also United States v. Allen, 529 F.3d 390, 395 (7th Cir.
2008).
  Decker argues that his counsel’s above-quoted comments
did not waive his challenge, relying heavily on our
remark in Jaimes-Jaimes that “a lawyer’s statement at
sentencing that the defendant does not object to any-
thing in the presentence report does not inevitably consti-
tute a waiver.” 406 F.3d at 848. He also claims that Jaimes-
Jaimes requires that a defendant’s intent to relinquish a
challenge appear unambiguously in the record.
   We do not read Jaimes-Jaimes as broadly as Decker
suggests. In that case, the court could discern no strategic
reason for the defendant’s failure to object to a sixteen-
level sentencing adjustment. Id. In fact, we noted that
“the only plausible possibility” was that the defendant’s
attorney was deficient in failing to object, and therefore
it was “accidental rather than deliberate.” Id. (emphasis
added) (quotations omitted). Given the magnitude of
the adjustment and the absence of a strategic reason for
failing to object, we held that the defendant merely for-
feited his challenge, even though counsel affirmatively
stated that he accepted the Guidelines calculation. Id.
at 848-49.
  Although a lawyer’s statement that a defendant has no
objection to the PSR does not automatically constitute a
waiver, it certainly might. See, e.g., United States v.
Staples, 202 F.3d 992, 995 (7th Cir. 2000); United States v.
Redding, 104 F.3d 96, 99 (7th Cir. 1996). We must
26                         Nos. 07-3964, 07-4060 & 08-1141

consider the lawyer’s statement in light of the sur-
rounding circumstances and determine whether counsel
made a knowing and intentional decision. We do not
require the defendant to expressly state on the record his
intent to waive a challenge before we will consider it
waived—defendants often fail to object to a PSR, and such
an express statement is rare. Rather, our task is to use
conjecture as to whether the defendant’s failure to
object was accidental or deliberate, and to do so, we
evaluate the record as a whole.
  In Decker’s case, we find that he waived his objection
to the court’s drug quantity calculation. His counsel’s
statement did not merely indicate that he had no objec-
tions to the PSR—it affirmatively stated that he knew
that Decker could be sentenced for drugs trafficked by
the whole conspiracy and that he was not challenging
the drug quantity for a strategic reason. This is precisely
what the waiver doctrine contemplates.
  Moreover, the record, even without reference to
counsel’s statement, indicates that Decker made a delib-
erate choice not to challenge the drug quantity calcula-
tion. Decker had access to the PSR, knew of his right to
object, considered objecting to portions of the PSR other
than the one he now challenges, and stated on the record
that he did not have any further objections when asked
by the district court. We have previously found waiver in
similar circumstances. See, e.g., United States v. Brodie,
507 F.3d 527, 531 (7th Cir. 2007); United States v. Martinez-
Jimenez, 294 F.3d 921, 923 (7th Cir. 2002); Staples, 202
F.3d at 995; Redding, 104 F.3d at 99.
Nos. 07-3964, 07-4060 & 08-1141                          27

  Decker instead focused on his allegedly minor role in
the conspiracy, arguing that the amount of methamphet-
amine that he handled paled in comparison to the
quantity attributed to the entire conspiracy. “ ‘There may
be sound strategic reasons why a criminal defendant will
elect to pursue one sentencing argument while also
choosing to forego another, and when the defendant
selects as a matter of strategy, he also waives those argu-
ments he decided not to present.’ ” United States v. Kindle,
453 F.3d 438, 442 (7th Cir. 2006) (quoting Jaimes-Jaimes,
406 F.3d at 848).
  Our duty when considering waiver is to divine from the
record an intent to forego an argument, and counsel’s
statement, in light of the other circumstances in this case,
provides more than a sufficient basis for doing so. We
find that Decker waived his challenge to the district
court’s drug quantity calculation.


 III. S AUL G ARCIA—C OUNSEL’S M OTION TO W ITHDRAW
  Garcia was another Indianapolis drug dealer who
purchased methamphetamine from Baltista on multiple
occasions. Following Garcia’s arrest on January 19, 2007,
police found a drug ledger showing money owed to Garcia
for fronted drugs, as well as cash and two rifles. Co-
conspirators also testified regarding Garcia’s drug transac-
tions.
  On September 18, a jury found Garcia guilty of conspir-
acy to distribute more than 500 grams of methamphet-
amine; Garcia also had a prior drug-related felony con-
28                         Nos. 07-3964, 07-4060 & 08-1141

viction. On December 3, the district court sentenced him
to 380 months in prison after finding that he was responsi-
ble for fifteen kilograms or more of methamphetamine
and enhancing his sentence for possessing a firearm
and for obstructing justice. Garcia filed his notice of
appeal on December 10.
  Garcia’s counsel, unable to discern a non-frivolous basis
for appeal, moved to withdraw. Counsel supports his
motion with a thorough brief filed according to Anders
v. California, 386 U.S. 738 (1967). Garcia did not respond
to his counsel’s submission, and we therefore confine
our review of the record to the potential issues raised in
his counsel’s facially adequate brief. See United States v.
Schuh, 289 F.3d 968, 973 (7th Cir. 2002).
  After reviewing the record and counsel’s well-written
Anders brief, we agree that there are no non-frivolous
issues for appeal. Counsel first raises the district court’s
evidentiary rulings regarding two witnesses, but Garcia
forfeited his challenges by failing to object at trial, see
United States v. McMath, 559 F.3d 657, 667 (7th Cir. 2009),
and we find no plain error in the court’s rulings. Counsel
also addresses the sufficiency of the evidence to convict
Garcia, but he correctly highlights more than enough
evidence from which a reasonable jury could have
found Garcia guilty. See Moses, 513 F.3d at 733.
  Counsel next calls our attention to the denial of
Garcia’s requests for a new attorney. The court below
held ex parte hearings to determine whether the
requests should be granted, applied the proper criteria,
and did not abuse its discretion in finding that new
Nos. 07-3964, 07-4060 & 08-1141                              29

counsel was inappropriate. See United States v. Ryals, 512
F.3d 416, 419-20 (7th Cir. 2008) (explaining the applicable
standard when considering a motion for new counsel);
United States v. Best, 426 F.3d 937, 947 (7th Cir. 2005) (same).
  Finally, counsel notes multiple issues regarding
Garcia’s sentence. After reviewing each of them, we
agree that the district court properly calculated
the drug quantity for which Garcia was held
responsible and did not err by imposing enhancements
for possession of a firearm and obstruction of justice. We
agree that there are no non-frivolous issues for appeal,
and we grant counsel’s motion to withdraw and dismiss
Garcia’s appeal.


                      IV. C ONCLUSION
  We find no error regarding Alvarez’s conviction or
sentence, and we A FFIRM them both. Decker waived his
challenge to the district court’s drug quantity calculation,
and we A FFIRM his sentence. Garcia has no non-frivolous
issues for appeal, and we therefore G RANT his counsel’s
motion to withdraw and D ISMISS his appeal.




                             9-1-09